DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to footwear security tags, classified in G08B 13/2434.
II. Claim 21, drawn to tension switches, classified in E05B 73/0017.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because claim 21 presents a very specific type of electrical switch using tension, and independent claims 1 and 20 either do not require this specific type of switch or, in the case of claim 20, describes another version of a tension switch.  The subcombination has separate utility such as electrical conduction testing.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
As described above, the particulars of the tension switch found in claim 21 is not necessary for the tension switch of either claim 1 or claim 20.  Furthermore, the applicant’s disclosure describes at least two types of tension switches that may be used in conjunction with the boot wire EAS tag, therefore the above restriction is judged to be correct.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Barnabas Fekete on 8/25/22 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 21 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1004" and "1007" have both been used to designate a grip wheel.  Also, reference characters “1005” and “1008” have both been used to designate a locking latch.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 19, Lines 1-5:  The sentence in these lines is one long sentence fragment.
Paragraph 39, Line 2:  There is a single letter “t” in this line.
Paragraph 74, Line 6:  The word “is” should be replaced with –it--.
Paragraph 82, Line 2:  The correct article before “closed” should be –a--, not “an”.  
Appropriate correction is required.

This application is in condition for allowance except for the following formal matters: 
As noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The following is a statement of reasons for the indication of allowable subject matter:
Security tags for shoes and footwear have been seen in the prior art for years, such as the applicants’ admitted prior art Luo et al [U.S. 9,262,900] with its tension member as well as the anti-theft tag for boots taught by Sandoval et al [US 2022/0180144] with its hoop assembly that is connected to the heel of a boot.  However, one of the independent claims combines the tension switch having a closed position and open position based on tension levels with the circuit board for measuring tension in conjunction with one or more wires that form at least two separate openings to receive two separate components of the boot it is designed to protect.  The cable wrap security device taught by Conti et al [U.S. 8,122,744] includes a cable that can form two openings; however, this is not used for a boot and there is no mention of a tension switch in the reference.  Claim 20 is even more specific with its three separate wires and two separate tension switches and details such as the bullets, barrels, and contact plates comprising said switches.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeVolpi [U.S. 6,198,391] uses conductive loops in a security system.
Xiaobin [U.S. 7,984,629] has a cable and spool for a security device to deter theft.
Conti et al [U.S. 8,087,269] uses a spool and locking mechanism in a security device.
Sayegh et al [U.S. 8,917,180] allows trial of a shoe with EAS protection.
Eckert et al [US 2015/0287299] includes a housing and disposable tamper strip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
8/26/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687